 

WARRANT NUMBER
D _______________

 

CARDAX, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAVE BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
OFFERED FOR SALE, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THIS CERTIFIES THAT, for value received, ________________________________
(together with its successors and assigns, the “Holder”), commencing
_____________ (the “Date of Issue”) is entitled to purchase, subject to the
conditions set forth below, at any time and from time to time, in whole or in
part, during the Exercise Period (as defined in Section 1.3), that number of
fully paid and non-assessable shares (the “Shares”) of common stock, par value
$0.001 per share (“Common Stock”), of Cardax, Inc., a Delaware corporation (the
“Company”), that is not more than the Warrant Share Number (as defined in
Section 1.1), subject to the further provisions of this warrant to purchase
newly issued shares of Common Stock (the “Warrant”), at the Warrant Exercise
Price (as defined in Section 1.2), subject to the further provisions of this
Warrant.

 

1.EXERCISE OF WARRANT

 

The terms and conditions upon which this Warrant may be exercised, and the
shares of Common Stock covered hereby which may be purchased hereunder, are as
follows:

 

1.1. Warrant.

 

(a) The Company hereby issues to the Holder this Warrant.

 

 

 

 

(b) The number of Shares that the Holder is entitled to purchase under the terms
and conditions of this Warrant (the “Warrant Share Number”) is equal to one (1)
Share for each Warrant.

 

(c) For the purposes of this Agreement, the following terms shall have the
respective meanings ascribed thereto in this Section 1.1(c):

 

(i) “Affiliate” shall have the meaning ascribed to such term under the
Securities Act and the regulations promulgated thereunder.

 

(ii) “Business Day” shall mean any date that the banks and the securities
markets are in New York, New York open for business for the conduct of business
in the regular course on such date.

 

(iii) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(iv) “Person” shall mean any individual, trust or entity or governmental
authority or agency.

 

1.2. The Warrant Exercise Price. The exercise price for the Warrant (the
“Warrant Exercise Price”) shall be equal, per share, to $0.10, subject to
adjustment as provided in Section 4:

 

1.3. Method of Exercise.

 

(a) The Holder of this Warrant may exercise, in whole or in part, the purchase
rights evidenced by this Warrant during the period commencing on the Date of
Issue of this Warrant and ending on March 31, 2020, unless extended by the
Company in its sole discretion (the “Exercise Period”). Such exercise shall be
effected by:

 

(i) the surrender of the Warrant, together with a duly executed copy of the form
of subscription attached hereto (a “Notice of Exercise”), to the Secretary of
the Company at its principal offices;

 

(ii) the payment to the Company, by certified check or bank draft payable to its
order, of an amount equal to the aggregate Warrant Exercise Price for the number
of Shares for which the purchase rights hereunder are being exercised; and

 

(iii) the delivery to the Company, if necessary, to assure compliance with
federal and state securities laws, of an instrument executed by the Holder
certifying that the Shares are being acquired for the sole account of the Holder
and not with a view to any resale or distribution.

 

2

 

 

(b) Conditions to Exercise of the Warrant.

 

(i) Notwithstanding the provisions of any provision of this Warrant, including
Section 1.3, the exercise of this Warrant is contingent upon the Company’s
satisfaction that the issuance of the Shares for which this Warrant is being
exercised is exempt from the requirements of the Securities Act and all
applicable state securities laws or the Shares are duly registered under the
Securities Act. The Holder of this Warrant agrees to execute any and all
documents deemed necessary by the Company to effect the exercise of this
Warrant.

 

(ii) Notwithstanding anything to the contrary contained herein, the number of
Shares that may be acquired by the Holder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to insure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Holder and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act (the
“Beneficial Ownership”, does not exceed 4.99% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise) (the “Maximum Percentage”). For the
avoidance of doubt, except as otherwise provided herein in connection with a
transaction described in Section 4.3 (a “Fundamental Transaction”), this Warrant
may not be exercised in whole or in part if the Holder’s Beneficial Ownership
(as calculated herein) exceeds the Maximum Percentage prior to such exercise.
For such purposes, “Beneficial Ownership” shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. This provision shall not restrict the number of shares of Common
Stock which a Holder may receive or beneficially own in order to determine the
amount of securities or other consideration that such Holder may receive in the
event of a Fundamental Transaction of this Warrant or under any other provision
of Section 4. This restriction may not be waived except by the Holder providing
a notice to the Company as provided herein. For any reason at any time, upon the
written or oral request of the Holder, the Company shall promptly confirm in
writing (which may be by electronic mail) to the Holder the number of shares of
Common Stock then outstanding. To the extent that the limitation contained in
this Section 1.3(b)(ii) applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder together with
any Affiliates) and of which a portion of this Warrant is exercisable shall be
in the sole discretion of a Holder, and the submission of a Notice of Exercise
shall be deemed to be each Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to such aggregate percentage limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination other than
its obligation in this Section 1.3(b)(ii) above to, upon the Holder’s request,
confirm in writing to the Holder the number of shares of Common Stock then
outstanding. Notwithstanding any provision of this Section 1.3(b)(ii) to the
contrary, the limitations on the exercise of this Warrant under this Section
1.3(b)(ii) shall not be applicable from and after the date that is 61 days after
the date that the Holder provides written notice to the Company that the Holder
elects to have Beneficial Ownership of the Company’s Common Stock in excess of
the Maximum Percentage, in which case such Holder shall have the right to
exercise this Warrant without the limitations of this Section 1.3(b)(ii);
provided, that the limitations of this Section 1.3(b)(ii) shall again be
applicable to any assignee of this Warrant until 61 days after such assignee
provides such notice to the Company.

 

3

 

 

1.4. Issuance of Shares. In the event the purchase rights evidenced by this
Warrant are exercised in whole or in part, one or more certificates for the
purchased Shares shall be issued as soon as practicable thereafter to the
Holder.

 

1.5. Partial Exercise. If this Warrant shall have been exercised only in part,
then the Company shall, at the time of delivery of the certificate or
certificates for the Shares purchased upon such exercise, also deliver to the
Holder a new Warrant evidencing the remaining outstanding unexercised balance of
Shares purchasable hereunder.

 

1.6. Cancellation. Notwithstanding anything in this Warrant to the contrary,
this Warrant shall be cancelled, and shall not be exercisable, if it is not
exercised before the expiration of the Exercise Period.

 

2.TRANSFER RESTRICTIONS

 

2.1. Transfer. This Warrant and the Shares issuable upon exercise hereof are
“restricted securities” as such term is defined by the rules and regulations
promulgated under the Securities Act. This Warrant and the Shares issuable upon
exercise hereof may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of this Warrant or the Shares
issuable upon exercise hereof, other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Holder, the
Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of the
transferred Warrant or Shares under the Securities Act. As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Warrant and the Agreement and shall have the rights and obligations of a
Holder under this Warrant and the Agreement.

 

4

 

 

2.2. Legend.

 

(a) The Holder agrees to the imprinting of a legend on any of the Shares
issuable upon exercise hereof in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE CORPORATION. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(b) Notwithstanding the foregoing, certificates evidencing this Warrant or the
Shares issuable upon exercise hereof shall not contain any legend (including the
legend set forth above), (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of this Warrant or such Shares issuable upon exercise hereof pursuant to Rule
144, (iii) if this Warrant or such Shares issuable upon exercise hereof are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
this Warrant or such Shares issuable upon exercise hereof and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).

 

5

 

 

2.3. Sale. The Holder agrees that the Holder will sell this Warrant or any
Shares issuable upon exercise hereof only pursuant to either: (i) the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements; or (ii) an exemption therefrom, and that if
this Warrant or any Shares issuable upon exercise hereof are sold pursuant to
any such effective registration statement, they will be sold in compliance with
the plan of distribution set forth therein, and acknowledges that the removal of
the restrictive legend from certificates representing the Shares or this Warrant
is predicated upon the Company’s reliance upon this understanding.

 

3.Fractional Shares

 

Notwithstanding that the number of Shares purchasable upon the exercise of this
Warrant may have been adjusted pursuant to the terms hereof, the Company shall
nonetheless not be required to issue fractions of Shares upon exercise of this
Warrant or to distribute certificates that evidence fractional shares, provided
that in lieu of any fraction shares, the Company shall make a cash payment to
the Holder in an amount equal to the fair market value (as determined by the
Board of Directors of the Company in its reasonable good faith) of such
fractional share.

 

4.ANTIDILUTION PROVISIONS

 

4.1. Stock Splits and Combinations. If the Company shall at any time subdivide
or combine its outstanding shares of Common Stock, this Warrant shall, after
that subdivision or combination, evidence the right to purchase the number of
shares of Common Stock that would have been issuable as a result of that change
with respect to the shares of Common Stock which were purchasable under this
Warrant immediately before that subdivision or combination. If the Company shall
at any time subdivide the outstanding shares of Common Stock, the Warrant
Exercise Price then in effect immediately before that subdivision shall be
proportionately decreased, and, if the Company shall at any time combine the
outstanding shares of Common Stock, the Warrant Exercise Price then in effect
immediately before that combination shall be proportionately increased. Any
adjustment under this section shall become effective at the close of business on
the date the subdivision or combination becomes effective.

 

4.2. Reclassification, Exchange And Substitution. If the Common Stock issuable
upon exercise of this Warrant shall be changed into the same or a different
number of shares of any other class or classes of stock, whether by capital
reorganization, reclassification, or otherwise (other than a subdivision or
combination of shares provided for above), the Holder of this Warrant shall, on
its exercise, be entitled to purchase for the same aggregate consideration, in
lieu of the Common Stock that the Holder would have been entitled to purchase
but for such change, a number of shares of such other class or classes of stock
equivalent to the number of shares of Common Stock that would have been subject
to purchase by the Holder on exercise of this Warrant immediately before that
change.

 

6

 

 

4.3. Reorganizations, Mergers, Consolidations Or Sale Of Assets. If at any time
there shall be a capital reorganization of the Company’s Common Stock (other
than a combination, reclassification, exchange, or subdivision of shares
provided for elsewhere above) or merger or consolidation of the Company with or
into another entity, or the sale of the Company’s properties and assets as, or
substantially as, an entirety to any other person or entity, then, as a part of
such reorganization, merger, consolidation or sale, lawful provision shall be
made so that the Holder of this Warrant shall thereafter be entitled to receive
upon exercise of this Warrant, during the period specified in this Warrant and
upon payment of the Warrant Exercise Price then in effect, the number of shares
of Common Stock or other securities or property of the Company, or of the
successor entity resulting from such merger or consolidation, to which a holder
of the Common Stock deliverable upon exercise of this Warrant would have been
entitled in such capital reorganization, merger, or consolidation or sale if
this Warrant had been exercised immediately before that capital reorganization,
merger, consolidation, or sale. In any such case, appropriate adjustment (as
determined in good faith by the Company’s Board of Directors) shall be made in
the application of the provisions of this Warrant with respect to the rights and
interests of the Holder of this Warrant after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Warrant (including
adjustment of the Warrant Exercise Price then in effect and number of Shares
purchasable upon exercise of this Warrant) shall be applicable after that event,
as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant. The Company shall,
within thirty (30) days after making such adjustment, give written notice (by
first class mail, postage prepaid) to the Holder of this Warrant at the address
of the Holder shown on the Company’s books. That notice shall set forth, in
reasonable detail, the event requiring the adjustment and the method by which
the adjustment was calculated, and specify the Warrant Exercise Price then in
effect after the adjustment and the increased or decreased number of Shares or
the other shares or property purchasable upon exercise of this Warrant. When
appropriate, that notice may be given in advance and include as part of the
notice required under other provisions of this Warrant.

 

5.Reservation of Stock Issuable Upon Exercise.

 

The Company shall at all times reserve and keep available out of its authorized
but unissued shares of Common Stock solely for the purpose of effecting the
exercise of this Warrant such number of its shares of Common Stock as shall from
time to time be sufficient to effect the exercise of this Warrant and if at any
time the number of authorized but unissued shares of Common Stock shall not be
sufficient to effect the exercise of this Warrant, in addition to such other
remedies as shall be available to the Holder of this Warrant, the Company will
use its best efforts to take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but un-issued shares of Common
Stock to such number of shares as shall be sufficient for such purposes.

 

7

 

 

6.RIGHTS PRIOR TO EXERCISE OF WARRANT

 

6.1. This Warrant does not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to receive
dividends or other distributions, to exercise any preemptive rights, to vote, or
to consent or to receive notice as a stockholder of the Company. If, however, at
any time prior to the termination of this Warrant and prior to its exercise, any
of the following events shall occur:

 

(a) the Company shall declare any dividend payable in any securities upon its
shares of Common Stock or make any distribution (other than a regular cash
dividend) to the Holders of its shares of Common Stock; or

 

(b) the Company shall offer to the holders of its shares of Common Stock any
additional Warrant of Common Stock or securities convertible into or
exchangeable for shares of Common Stock or any right to subscribe for or
purchase any thereof; or

 

(c) a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation, merger, sale, transfer or lease of all or
substantially all of its property, assets and business as an entirety) shall be
proposed and action by the Company with respect thereto has been approved by the
Company’s Board of Directors;

 

then in any one or more of said events the Company shall give notice in writing
of such event to the Holder at the last address of the Holder as it shall appear
on the Company’s records at least twenty (20) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholders entitled to such dividends, distribution, or subscription
rights, or for the determination of stockholders entitled to vote on such
proposed dissolution, liquidation or winding up. Such notice shall specify such
record date or the date of closing the transfer books, as the case may be.
Failure to publish, mail or receive such notice or any defect therein or in the
publication or mailing thereof shall not affect the validity of any action taken
in connection with such dividend, distribution or subscription rights, or such
proposed dissolution, liquidation or winding up. Each person in whose name any
certificate for shares of Common Stock is to be issued shall for all purposes be
deemed to have become the holder of record of such shares on the date on which
this instrument was surrendered and payment of the Warrant Exercise Price was
made, irrespective of the date of delivery of such stock certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares of Common Stock at the close of business on the
next succeeding date on which the stock transfer books are open.

 



8

 

  

7.SUCCESSORS AND ASSIGNS

 

The terms and provisions of this Warrant shall inure to the benefit of, and be
binding upon, the Company and the Holder hereof and their respective successors
and permitted assigns.

 

8.LOSS OR MUTILATION

 

8.1. Upon receipt by the Company of satisfactory evidence of the ownership of
and the loss, theft, destruction, or mutilation of any Warrant, and (i) in the
case of loss, theft, or destruction, upon receipt by the Company of indemnity
satisfactory to it, or (ii) in the case of mutilation, upon receipt of such
Warrant and upon surrender and cancellation of such Warrant, the Company shall
execute and deliver in lieu thereof a new Warrant representing the right to
purchase an equal number of shares of Common Stock.

 

8.2. The Holder also acknowledges that each of the Shares issuable upon the due
exercise hereof will be subject to any transfer restrictions in the Company’s
Articles of Incorporation, including a right of first refusal to the Company,
and the certificate or certificates evidencing the Shares will bear a legend to
this effect.

 

9.TERMINATION DATE

 

This Warrant shall terminate upon the sooner of (a) the expiration of the
Exercise Period; or (b) the exercise of all or any portion of this Warrant
pursuant to the terms of Section 1 hereof.

 

10.GOVERNING LAW

 

This Warrant and any dispute, disagreement or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, the obligations provided herein or performance shall be governed or
interpreted according to the internal laws of the State of New York without
regard to conflicts of law.

 

11.HEADINGS

 

The headings and captions used in this Warrant are used only for convenience and
are not to be considered in construing or interpreting this Warrant. All
references in this Warrant to sections and exhibits shall, unless otherwise
provided, refer to sections hereof and exhibits attached hereto, all of which
exhibits are incorporated herein by this reference.

 

12.NOTICES.

 

All notices or other communications given or made hereunder shall be in writing
and shall be mailed by certified mail, delivered by professional courier or
hand, or transmitted via email or facsimile, to such party’s address as set
forth in the Warrant Register, or such other address as the Holder or the
Company shall notify the other in writing as above provided. Any notice sent in
accordance with this section shall be effective on the date three days after the
date of mailing or, if delivered by hand or professional courier, or transmitted
via email or facsimile with delivery receipt (or acknowledgement or confirmation
which may be by electronic means), on the date of delivery, provided, however,
that notices to the Company will be effective upon receipt.

 



9

 

 

13.SEVERABILITY.

 

If one or more provisions of this Warrant are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Warrant and the
balance of this Warrant shall be interpreted as if such provision(s) were so
excluded and shall be enforceable in accordance with its terms.

 

14.Registration and Transfer of Warrants, etc.

 

14.1. Warrant Register; Ownership of Warrants. Each Warrant issued by the
Company shall be numbered and shall be registered in a warrant register (the
“Warrant Register”) as it is issued and transferred, which Warrant Register
shall be maintained by the Company at its principal office or, at the Company’s
election and expense, by a Warrant Agent or the Company’s transfer agent. The
Company shall be entitled to treat the registered Holder of any Warrant on the
Warrant Register as the owner in fact thereof and the Holder for all purposes
and shall not be bound to recognize any equitable or other claim to or interest
in such Warrant on the part of any other Person, and shall not be affected by
any notice to the contrary, except that, if and when any Warrant is properly
assigned in blank, the Company may (but shall not be obligated to) treat the
bearer thereof as the owner of such Warrant for all purposes. Subject to Section
10, a Warrant, if properly assigned, may be exercised by a new holder without a
new Warrant first having been issued.

 

15.certain other provisions

 

15.1. Any reference to an action or event to occur on a specified date that is
not a Business Day shall be a reference to the immediately following Business
Day.

 

15.2. Any calculations of the number of Shares to be issued upon the exercise of
this Warrant, in whole or in part, shall be made by the Company and, absent
manifest error, such calculation shall be conclusive and binding.

 

15.3. The terms and conditions of this Warrant shall not be amended, modified or
supplemented other than in accordance with a written amendment signed by the
Holder and the Company that specifically provides for such amendment,
modification or supplement.

 



10

 

 

16.Cooperation in the Registration of Shares.

 

The Company shall have the right and obligation to register the Shares under the
terms and conditions of that certain Registration Rights Agreement by and among
the Company the initial holder of this Warrant and the holder of other Class D
Warrants. In any such registration by the Company, the Holder shall cooperate
with the Company and provide the Company with all information reasonably
requested from time to time by the Company.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 

In Witness Whereof, the parties have executed this Warrant as of the date first
written above.

 

  COMPANY         Cardax, Inc.         By:     Name:   Title:

 

 

HOLDER

 

            By:           Name:           Title:    

 

 

 

 

NOTICE OF WARRANT EXERCISE

 

To: Cardax, Inc.

2800 Woodlawn Drive

Suite 129

Honolulu, HI 96822

 

Gentlemen:

 

The undersigned, __________________________________, hereby elects to purchase,
pursuant to the provisions of the foregoing Warrant held by the undersigned,
________________ shares of the common stock (“Common Stock”) of Cardax, Inc.

 

Payment of the purchase price of __________ per Share required under such
Warrant accompanies this notice.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such Common Stock for the account of the undersigned and not for resale or with
a view to distribution of such Common Stock or any part hereof; that the
undersigned is fully aware of the transfer restrictions affecting restricted
securities under the pertinent securities laws and the undersigned understands
that the shares purchased hereby are restricted securities and that the
certificate or certificates evidencing the same will bear a legend to that
effect.

 

By its delivery of this Notice of Warrant Exercise, the undersigned represents
and warrants to the Company that (unless indicated below) in giving effect to
the exercise evidenced hereby the Holder will not beneficially own in excess of
the number of shares of Common Stock (determined in accordance with Section
13(d) of the Securities Exchange Act of 1934) permitted to be owned under
Section 1.3(b)(ii) of this Warrant to which this notice relates.

 

If the number of shares of Common Stock purchased (and/or canceled) hereby is
less than the number of shares of Common Stock covered by the Warrant, the
undersigned requests that a new Warrant representing the number of shares of
Common Stock not so purchased (or canceled) be issued and delivered as follows:

 

ISSUE TO:       (NAME OF HOLDER)                 (ADDRESS, INCLUDING ZIP CODE)  
              (SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)     DELIVER TO:    
        (NAME)  

 

 

 

 

NOTICE OF WARRANT EXERCISE

Page 2

 

        (ADDRESS, INCLUDING ZIP CODE)  

 

DATED: _________, ____.

 

Signature:     Name:     Title:     Address:          

 

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [_____] all of or [_____] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

Dated: ______________, _______

 

Holder’s Signature: _____________________________

 

Holder’s Address: _____________________________

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

 

 

